Case 16-00140-dd   Doc 144   Filed 03/04/20 Entered 03/04/20 14:56:41   Desc Main
                             Document     Page 1 of 3
Case 16-00140-dd   Doc 144   Filed 03/04/20 Entered 03/04/20 14:56:41   Desc Main
                             Document     Page 2 of 3




 FILED BY THE COURT
     03/04/2020




                                           David R. Duncan
                                           US Bankruptcy Judge
                                           District of South Carolina


  Entered: 03/04/2020
Case 16-00140-dd   Doc 144   Filed 03/04/20 Entered 03/04/20 14:56:41   Desc Main
                             Document     Page 3 of 3
